Interim Decision #1641

MATTER

or

BEM

In Visa Petition Proceedings
A-14974695

Decided by Acting District Director July 98, 1966
Since beneficiary lacks the equivalent of a baccalaureate degree in engineering
as conferred by accredited United States colleges or universities and no
evidence of any experience by him in mechanical engineering has been
submitted, be does not qualify for professional status as a , mechanical
engineer ; therefore, a visa petition to accord him preference classification
under section 203(a) (3), Immigration. and Nationality Act, as amended by
89 230, as a mechanical engineer, is denied..
-

The petition was filed by the beneficiary, for third preference
classification as a member of the professions based upon his qualifications as a mechanical engineer.
He is a single, native and citizen of India, born March 20, 1942,
presently residing in Canada. He attended the Sri GUru Tech
Bahadur Kbalsa College, Delhi, India, where, in April 1961, he
obtained a bachelor of science degree, with honors in mathematics,
On July 81, 1962, in England, he was awarded a diploma in refrigeration. following a full time course of study during the 1961 62
session, by the National College for Heating, Ventilating, Refrigeration and Fan Engineering. As a result of this diploma, he was
elected a member of the Institute of Refrigeration on August 28,
1962. On. July 16, 1964, he was awarded a Higher National Certificate in Mechanical Engineering, in London, England, This
Certificate attests that the beneficiary hid satisfactorily completed.
an approved part-time course at North-West Sent College of Technology, Dartford, England, in. the following subjects: First Year—
Strength of Materials; Theory of Machines; Heat Engines: Second
Year—Strength of Materials; Theory of Machines; Heat Engines.
(Assessed). No other evidence of recognition by a national or international society was submitted, nor was evidence of lie,ensure as a
mechanical-engineer submitted. No evidence of employment in the
-

-

4e1d of mechanical engineering was submitted.

802 -

Interim Decision #1641.
Under section 208 (a) (3) of the Act, third preference quota status
may be accorded to "qualified immigrants who are members of the
professions."
Recognition of professional status normally is attained through
completion of high education, followed by licensure or other similar official permission to practice a profession. Section 101(a) (32)
of the Act, states the term "profession" shall include but not be
limited to, architects, engineers, lawyers, physicians, surgeons and
teachers in elementary or seconda
ry schools, colleges, academies or
seminaries.
The Secretary of Labor has issued a list of categories of employment in Schedule A, Section 60, Title 20, Code of Federal Regulations, for which he has certified. pursuant to section 212(a) (14) Of
the Immigration and Nationality Act, as amended, that there are
not sufficient workers who are able, willing, qualified and available
for employment, and that the employment of aliens in such categories will not adversely affect the wages and working conditions
of workers in the United States similarly employed. Schedule A
reflects that the Secretary of Labor has granted such "blanket"

certification to a person whose education or experience is equivalent
to the baccalaureate degree conferred by accredited United. States
colleges and universities in mechanical engineering.
Inclusion in Schedule A does not necessarily mean that a particular occupation is classifiable as a profession, inasmuch as Schedule A includes nonprofessional as well as professional occupations.
However, section 101(a) (32) of the Immigration and Nationality
Act, as amended, states specifically that the term "profession" shall
include "engineers". It is 'concluded that, if the beneficiary has an
education or experience equivalent to a baccalaureate degree in engineering conferred by accredited United States colleges or universities, he is not only entitled to the "blanket" certification of the
Secretary of Labor pursuant to Schedule A, 29 CFR 60, but is also
classifiable as a member of the professions within the meaning of
section 208(a) (8) of the Immigration and Nationality Act, as
amended.
No evidence of any experience by the beneficiary in mechanical
engineering has been submitted. Since his education was not clearly
equivalent to a baccalaureate degree in engineering conferred by an
accredited college or university in the United States, the evidence of
his educational qualifications was referred to the Office of Education, Department of Health; Education, and Welfare for an advisory

opinion in terms of its equivalency to as education in the United
stated that the beneficiary has

States_ In their reply, that Office

803

Interim Decision #1641
the approximate-equivalent of high school education, plus two years
of college credit in engineering. The reply noted further that upon
departure from India, the beneficiary had the general equivalent
of high school graduation, plus 1 year of college credit; that his
further education is England added an additional year of college
credit.
Because of his lack of the equivalent of a baccalaureate degree
as conferred by United States colleges or universities, it can only
he concluded that the beneficiary does not qualify for professional
status as a mechanical engineer, and the petition to accord him
third preference classification must necessarily be denied.
Examination of the evidence establishes that the beneficiary is
qualified for work involving a high degree of skill. Section 203(a)
(6) of the Act, as amended, provides for sixth preference classification for aliens capable of performing skilled or unskilled labor,
not of, a temporary or seasonal nature, for which a shortage of
employable and willing persons exists in the United States.
The denial of the petition for third preference classification is
without prejudice to determining his qualifications for sixth preference, if a petition to accord him that classification, supported by
the required Department of - Labor certification, is submitted in his
behalf by an actual' or prospective employer. •
ORDER: It is ordered that the petition to hecord the beneficiary
third preference classification be and hereby is denied.

804

